2005 EXECUTIVE DEFERRED COMPENSATION PLAN

(Effective as of January 1, 2005)

1

2005 EXECUTIVE DEFERRED COMPENSATION PLAN

TABLE OF CONTENTS

                              Page
INTRODUCTION
            1                    

                          ARTICLE I            DEFINITIONS
            1    
               
1.1 “Adjustment”
    1                  
1.2 “Board”
    1                  
1.3 “Code
    1                  
1.4 “Committee”
    1                  
1.5 “ Compensation”
    1                   1.6 “ Disabled” or “Disability” 1
                1.7 “Discretionary Employer
               
Contribution”
    2                  
1.8 “ Effective Date”
    2                  
1.9 “Employee”
    2                  
1.10 “Employer”
    2                   1.11 “Employer Matching Account” 2
                1.12 “Individual Account” 2
               
1.13 “Participant”
    2                  
1.14 “Plan”
    2                  
1.15 “Plan Year”
    2                   1.16 “Salary Deferral Contributions” 2
                1.17 “Stock Ownership and Savings
               
Plan”
    2                   1.18 “Subsidiary” or “Subsidiaries” 2
                1.19 “Unforeseeable Emergency” 3
               

         
ARTICLE II            ELIGIBILITY AND PARTICIPATION
    3            



ARTICLE III    CONTRIBUTIONS AND ALLOCATIONS                                   3
--------------------------------------------

3.1  Participant Salary Deferral
Contributions                                                                  3

3.2  Compensation Deferral Election                                            5

3.3  Employer Contributions                                                    5

3.4 Allocation of Contributions and
Adjustments                                                                    6




ARTICLE IV    INVESTMENT OF CONTRIBUTIONS                                            7
-----------------------------------------

4.1  Investment Options                                           7

4.2  Crediting of Adjustments                                     7

4.3  Notification to Participants                                 7

4.4  Unsecured Contractual Rights                                 7


                          ARTICLE V            DISTRIBUTIONS
            8    
                5.1 Time of Payment of Benefits
    8          
5.2 Methods of Payment
            8           5.3 Beneficiary Designation
    9           5.4 Suspension of Distributions on
               
Insolvency of Employer
            10           5.5 Suspension of Installment
                Distributions Upon Reinstatement
    10          

                          ARTICLE VI            PLAN ADMINISTRATION
            10    
                6.1 Appointment of the Committee
    10           6.2 Powers and Responsibilities of the
               
Committee
            11          
6.3 Liabilities
            11           6.4 Claims and Review Procedure
    12          



ARTICLE VII    AMENDMENT AND TERMINATION OF THE PLAN                           15
----------------------------------------------------

7.1  Amendment of the Plan                                  15

7.2  Termination of the Plan                                15


                          ARTICLE VIII            MISCELLANEOUS
            15    
               
8.1 Governing Law
            15           8.2 Headings and Gender
    15           8.3 Participant’s Rights; Acquittance
    15           8.4 Spendthrift Clause
    16          
8.5 Counterparts
            16           8.6 No Enlargement of Employment
               
Rights
            16          
8.7 No Guarantee
            16           8.8 Limitations on Liability
    16           8.9 Incapacity of Participant or
               
Beneficiary
            16           8.10 Corporate Successors
    16          

         
SIGNATURES
    17            

2

INTRODUCTION

The purpose of this Plan is to permit a select group of management or highly
compensated employees of Old National Bancorp or its Subsidiaries (the
“Employer”) to elect to defer compensation from the Employer or receive
contributions from the Employer without regard to the limitations imposed by the
Internal Revenue Code of 1986, as amended, on the benefits which may accrue to
such employees under the Old National Bancorp Employee Stock Ownership and
Savings Plan and the Old National Bancorp Employees’ Retirement Plan. It is the
intention of the Employer that the Plan shall constitute (i) an unfunded
arrangement maintained for the purpose of providing deferred compensation for a
select group of management or highly compensated employees for purposes of Title
I of the Employee Retirement Income Security Act of 1974, as amended, and (ii) a
plan of deferred compensation for purposes of Section 409A of such Code.

ARTICLE I

DEFINITIONS

Whenever the initial letter of a word or phrase is capitalized herein, the
following words and phrases shall have the meanings stated below unless a
different meaning is plainly required by the context:

1.1 “Adjustment” means the net increases and decreases in the value of the
Individual Account of each Participant as described in Article IV.

1.2 “Board” means the Board of Directors of Old National Bancorp.

1.3 “Code” means the Internal Revenue Code of 1986, as amended from time to
time. References to a section of the Code shall include that section and any
comparable section or sections of any future legislation that amends,
supplements or supersedes said section.

1.4 “Committee” means the Compensation Committee of the Board, or a duly
authorized officer of the Employer empowered by such Committee to act on its
behalf, responsible for administering the Plan, as described in Section 6.2.

1.5 “Compensation”, for the purposes of this Plan, means the Participant’s
Compensation as defined in and calculated for purposes of the Stock Ownership
and Savings Plan for the same calendar year without regard to any limitations on
the amount of such Compensation imposed on such Stock Ownership and Savings Plan
by Code Section 401(a) (17).

1.6 “Disabled” or “Disability” means the inability of a Participant to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months.
For purposes of this section, a Participant who, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or last for a continuous period of not less than twelve (12) months, is
receiving income replacement benefits for a period of not less than three
(3) months under an accident and health plan sponsored by the Employer shall be
deemed to be Disabled. The Committee shall be the sole and final judge of
Disability, as defined herein, after consideration of such evidence as it may
require, including the reports of such physician or physicians as it may
designate.

1.7 “Discretionary Employer Contributions” means contributions made to the Plan
by the Employer for the Plan Year in accordance with the provisions of
Section 3.3(b) and allocated to a Participant’s Individual Account. Although the
term “contribution” is used herein for ease of reference, credits to
Participants’ Individual Accounts under the Plan are merely credits to a
bookkeeping account.

1.8 “Effective Date” of the Plan means January 1, 2005.

1.9 “Employee” means any person who is employed by the Employer or by a
Subsidiary as a salaried or commissioned executive employee.

1.10 “Employer” means Old National Bancorp and its Subsidiaries.

1.11 “Employer Matching Contributions” means contributions made to the Plan by
the Employer for the Plan Year in accordance with the provisions of
Section 3.3(a) and allocated to a Participant’s Individual Account. Although the
term “contribution” is used herein for ease of reference, credits to
Participants’ Individual Accounts under the Plan are merely credits to a
bookkeeping account.

1.12 “Individual Account” means the individual bookkeeping account maintained
for each Participant in accordance with the terms of the Plan.

1.13 “Participant” means an Employee who is eligible to participate in the Plan
pursuant to the provisions of Article II of the Plan and who has not been
declared ineligible to participate in the Plan by the Compensation Committee of
the Board.

1.14 “Plan” means the 2005 Executive Deferred Compensation and amendments
thereto.

1.15 “Plan Year” means the twelve (12) month period beginning January 1 and
ending December 31.

1.16 “Salary Deferral Contributions” means contributions made to the Plan
pursuant to Section 3.1 by the Employer, at the election of the Participant, in
lieu of cash Compensation, under a Compensation Deferral Election (as defined in
Section 3.2) between the Participant and the Employer. Although the term
“contribution” is used herein for ease of reference, credits to Participants’
Individual Accounts under the Plan are merely credits to a bookkeeping account.

1.17 “Stock Ownership and Savings Plan” means the Old National Bancorp Employee
Stock Ownership and Savings Plan, as amended from time to time.

1.18 “Subsidiary” or “Subsidiaries” means any corporation more than fifty
percent (50%) of whose total combined voting stock of all classes is held by the
Employer or by another corporation qualifying as a Subsidiary within this
definition.

1.19 “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from a sudden and unexpected illness or accident of the
Participant, the Participant’s spouse, or a dependent [as defined in Code
Section 152(a)] of the Participant, loss of the Participant’s property due to
casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant. The Committee shall
be the sole and final judge of Unforeseeable Emergency, as defined herein, after
consideration of such evidence as it may require, including the financial
statements and records of the Participant.

ARTICLE II

ELIGIBILITY AND PARTICIPATION

An Employee shall be eligible to participate in the Plan for a Plan Year for
purposes of making Salary Deferral Contributions pursuant to Section 3.1 if he
or she satisfies, prior to the beginning of that Plan Year, the eligibility
requirements established by the Committee in its sole and absolute discretion
for that Plan Year for purposes of making such contributions to the Plan.

An Employee shall be eligible to participate in the Plan for a Plan Year for
purposes of receiving either Employer Matching Contributions pursuant to
Section 3.3 (a) or Discretionary Employer Contributions pursuant to Section 3.3
(b) if he or she has “Excess Compensation” for such Plan Year. For purposes of
the Plan “Excess Compensation” means Compensation in excess of the applicable
dollar limitation in effect for a Plan Year under Code Section 401(a) (17).

An Employee who becomes eligible to participate in the Plan for a Plan Year
shall not automatically be eligible to participate in the Plan for any
subsequent Plan Year. The Committee shall annually determine the continuing
eligibility of an Employee for participation in the Plan for any subsequent Plan
Year following the Plan Year in which the Employee first becomes eligible to
participate in the Plan.

An Employee who has been declared ineligible to participate in the Plan by the
Compensation Committee of the Board shall not become a Participant in the Plan
notwithstanding any other provision of the Plan to the contrary.

ARTICLE III

CONTRIBUTIONS AND ALLOCATIONS

3.1 Participant Salary Deferral Contributions.



  (a)   Amount of Contribution. Subject to the limitations set forth in
subsection (b) of this Section 3.1, the Employer shall credit, as Salary
Deferral Contributions on behalf of each Participant (excluding a Limited
Participant) under the Plan for the Plan Year, such percentage of such
Participant’s Compensation as may be elected by the Participant prior to the
beginning of each Plan Year on a form provided by the Committee for this
purpose. In the case of the first Plan Year in which an Employee becomes a
Participant, however, the foregoing election may be made no later than thirty
(30) days after the date the Employee is initially eligible to participate in
the Plan, with respect to services to be performed after the date of the
election, and such election shall commence with respect to Compensation paid for
the first payroll period which begins after the effective date of the election.
Such deferral percentage shall remain in effect for each Plan Year thereafter
until or unless another deferral percentage is elected by the Participant prior
to the beginning of a subsequent Plan Year on a form provided by the Committee
for this purpose.



  (b)   Limit on Contributions. The amount of a Participant’s Compensation that
may be subject to Salary Deferral Contributions for a Plan Year may not exceed
twenty-five percent (25%) of such Participant’s Compensation for such Plan Year.
It is noted that pursuant to subsection (d), for any Plan Year, a Participant
(excluding a Limited Participant) may defer up to seventy-five percent (75%) of
any annual bonus under the Old National Executive Short Term Incentive Plans
(“Short Term Incentive Plans”). As a result, the twenty-five percent (25%) of
Compensation limitation on Salary Deferral Contributions shall be calculated by
the Committee without regard to any bonus or other form of payment under the
Short Term Incentive Plans.



  (c)   Timing of Contributions. Salary Deferral Contributions for the benefit
of a Participant for any Plan Year shall be made to the Plan by the Employer as
soon as administratively feasible following the date as of which such amounts
would otherwise have been paid to the Participant.



  (d)   Deferral of Bonuses under Short Term Incentive Plans. In addition to the
Salary Deferral Contributions described in subsection (a) and notwithstanding
the limitations on the amount of Salary Deferral Contributions imposed by
subsection (b), for each Plan Year the Employer shall also credit, as a Salary
Deferral Contribution, such whole percentage, not to exceed seventy-five percent
(75%), of a Participant’s annual bonus under the Short Term Incentive Plans as
may be elected by the Participant (excluding a Limited Participant). The
Participant must specify the whole percentage, not to exceed seventy-five
percent (75%), of the annual bonus to be treated as a Salary Deferral
Contribution, including any changes to such percentage, no later than
December 31 of the Plan Year prior to the Plan Year during which the services
are to be performed with respect to which such bonus is based. In the event the
Participant fails to specify the foregoing percentage prior to December 31 of
any Plan Year the percentage for the following Plan Year shall be deemed to be
zero percent (0%). All Salary Deferral Contributions under this subsection
(d) shall be made on a Bonus Deferral Election prescribed by the Committee for
this purpose, which election form may be either separate from or a component of
the Compensation Deferral Election described in Section 3.2. That portion of a
bonus which is treated as a Salary Deferral Contribution for a Plan Year shall
be credited to a Participant’s Individual Account as of the time prescribed for
the payment of annual bonuses under the Short Term Incentive Plans.

3.2 Compensation Deferral Election. As a condition to the Employer’s obligation
to credit Salary Deferral Contributions for the benefit of a Participant
pursuant to Section 3.1, the Participant must execute a Compensation Deferral
Election with the Employer, on such forms as shall be prescribed by the
Committee for this purpose, in which it is requested that the Employer withhold
payment of a portion of the Participant’s Compensation, as elected by the
Participant, and credit such withheld amount to the Participant’s Individual
Account at the times set forth in the Plan. Except as otherwise provided in
Section 3.1(a) with respect to a Participant’s initial year of participation
under the Plan, the Compensation Deferral Election for any Plan Year must be
executed and delivered by the Participant to the Employer prior to the first day
of the Plan Year in which are to be performed the services to which the
Compensation Deferral Election relates. The Participant’s election to defer a
portion of his or her Compensation for a Plan Year, once made, shall be
irrevocable for such year, except that upon written application by a Participant
the Committee, in its sole discretion, may waive the Participant’s election to
defer Compensation if the Participant has suffered an Unforeseeable Emergency
which results in a severe financial hardship. Such waiver shall apply to the
portion of the Plan Year remaining after the Committee’s determination that the
Participant has suffered a severe financial hardship. The effective date of the
waiver shall be fixed by the Committee after application by the Participant
under such procedures as may be fixed by the Committee. The Participant’s
application shall include a signed statement of the facts causing financial
hardship and any other facts required by the Committee in its discretion. The
circumstances that will constitute an Unforeseeable Emergency will depend upon
the facts of each case; however, the Committee shall not grant any waiver of a
Participant’s deferral election to the extent that his or her hardship may be
relieved (i) through reimbursement or compensation by insurance or otherwise;
(ii) by liquidation of Participant’s assets, to the extent liquidation of such
assets would not itself cause severe financial hardship; or (iii) by cessation
of salary deferral contributions under the Stock Ownership and Savings Plan. An
unforeseeable emergency shall not include the need to send the Participant’s
child to college or the desire to purchase a home. The foregoing provisions of
this paragraph shall also apply to bonuses under the Short Term Incentive Plans
which are the subject of a Bonus Deferral Election. Any waiver of a bonus
deferral must be made by the Committee prior to the time the bonus to which the
Bonus Deferral Election relates is payable.

3.3 Employer Contributions.



  (a)   Matching Contributions. The Employer shall make Employer Matching
Contributions under the Plan for a Plan Year to the Individual Account of each
Employee who is eligible for same for such Plan Year under the applicable
provisions of Article II. The amount of such Employer Matching Contribution for
a Participant for a Plan Year shall be equal to (A) minus (B), where: (A) is the
sum of (i) the amount of the elective salary deferral contributions made by the
Participant for the Plan Year to the Stock Ownership and Savings Plan, if any,
plus (ii) the amount of the Salary Deferral Contributions made by the
Participant for the Plan Year to the Plan, if any, such sum in no event to
exceed four percent (4%) of the Participant’s Compensation for the Plan Year,
without limitation under Code Section 401(a)(17); and (B) is the amount of the
Employer’s matching contribution made to the Stock Ownership and Savings Plan
for the Plan Year on behalf of the Participant, if any. Notwithstanding any
provision of the Plan to the contrary, an otherwise eligible Participant shall
not receive an allocation under the Plan of an Employer Matching Contribution
for a Plan Year in the event that for such Plan Year he or she made no elective
salary deferral contributions to the Stock Ownership and Savings Plan and no
Salary Deferral Contributions to the Plan.



  (b)   Discretionary Employer Contributions. In addition to any Employer
Matching Contributions made to the Plan under subsection (a), the Employer may,
but shall not be required to, make Discretionary Employer Contributions under
the Plan for a Plan Year to the Individual Account of each Employee who is
eligible for same for such Plan Year under the applicable provisions of
Article II. The amount of such Discretionary Employer Contribution for a
Participant for a Plan Year shall be the amount of the Employer’s discretionary
or profit sharing contribution to the Stock Ownership and Savings Plan on behalf
of the Participant, if any, which could not be allocated to the Participant’s
individual account under that plan due to the Participant’s Excess Compensation
for the Plan Year.



  (c)   Timing of Contributions. Employer Matching and Discretionary Employer
Contributions made for the benefit of a Participant for any Plan Year shall be
credited to a Participant’s Individual Account at the same time(s) as matching
and discretionary employer contributions, respectively, are allocated to
Participants’ accounts under the Stock Ownership and Savings Plan.

3.4 Allocation of Contributions and Adjustments.



  (a)   Individual Account. The Committee shall establish and maintain on behalf
of each Participant a bookkeeping account, to be known as the Individual
Account, to which the Committee shall credit as soon as administratively
feasible all amounts allocable to each Participant’s Individual Account pursuant
to this Article III.



  (b)   Determinations of Adjustments. In addition to the contribution
allocations made pursuant to Sections 3.1 and 3.3, the Committee shall determine
the Adjustments allocable to the Individual Account during the applicable Plan
Year pursuant to Section 4.2.



  (c)   Allocation of Adjustments. All Adjustments attributable to an Individual
Account shall be allocated daily except for hypothetical investment credits
attributable to the Index Fund (described in Section 4.1), which shall be
accrued on a daily basis but allocated as of the last day of each calendar
month.

ARTICLE IV

INVESTMENT OF CONTRIBUTIONS

4.1 Investment Options. A Participant may elect, on an electronic or manual
investment election platform provided by the Committee for this purpose, to
hypothetically invest his or her Individual Account, in whole percentages not to
exceed one hundred percent (100%), in one or both of the following options:
(i) a Company Stock Fund; or (ii) an Index Fund. An investment election, once
made, shall remain in effect until superseded by a subsequent investment
election made by the Participant. Any investment election may be prospectively
changed by a superseding investment election as of any day during the Plan Year.
In the absence of an initial investment election, Individual Accounts shall
automatically be deemed invested in the Index Fund. For purposes of this
Section 4.1, the Company Stock Fund is a hypothetical investment account which
purchases only common stock of Old National Bancorp; and the Index Fund is a
hypothetical investment account with a rate of return based on a recognized
market index, as determined by the Committee in its sole and absolute discretion
prior to each Plan Year. The Committee, in its sole and absolute discretion, may
determine the rate of return of the hypothetical Index Fund by using any formula
or other methodology it deems prudent and the Committee may, in its sole and
absolute discretion, change such formula or other methodology at any time and
from time to time as it deems prudent to do so; provided, however, no such
change shall be applied retroactively if such application would result in a
reduction of the rate of return in effect for a Plan Year.

4.2 Crediting of Adjustments. On a daily basis the Individual Account of each
Participant shall be credited with the sum of: (1) the balance credited to such
Account as of the end of the preceding day; (2) the contributions to be
allocated that day to such Account; (3) the distributions from such Account, if
any, on that day; and (4) the hypothetical investment credits under Section 4.1
attributable to the Company Stock Fund, including stock dividends and splits,
allocable to such Account. On a monthly basis, as of the last day of the
calendar month, the Individual Account of each Participant shall be credited
with the hypothetical investment credits under Section 4.1 allocable to such
Account.

4.3 Notification to Participants. For each Plan Year, as soon as
administratively feasible, and in no event later than the due date of the
Participant’s Bonus Deferral Election under Section 3.1 or Compensation Deferral
Election under Section 3.2 for such Plan Year, the Committee shall notify each
Participant of the recognized market index selected for such Plan year by the
Committee for purposes of the hypothetical Index Fund under Section 4.1.

4.4 Unsecured Contractual Rights. The Plan at all times shall be unfunded and
shall constitute a mere promise by the Employer to make benefit payments in the
future. Notwithstanding any other provision of this Plan, neither a Participant
nor his designated beneficiary shall have any preferred claim on, or any
beneficial ownership interest in, any assets of the Employer prior to the time
benefits are paid as provided in Article V, including any Compensation deferred
hereunder by the Participant. All rights created under this Plan shall be mere
unsecured contractual rights of the Participant against the Employer.

ARTICLE V

DISTRIBUTIONS

5.1 Time of Payment of Benefits. All amounts credited to a Participant’s
Individual Account, including any Adjustments credited in accordance with
Section 4.2, shall be distributed, if payable in a single lump sum, or shall
commence to be distributed, if payable in annual installments, in the month of
January following the date as of which the Participant incurs a distributable
event (as defined herein). Subsequent installments shall be paid each January
thereafter until exhausted. For all purposes under the Plan, a distributable
event with respect to each Participant shall occur on the earliest of the
following dates: (i) the Participant’s death while actively employed, (ii) the
date on which the Committee makes a determination that the Participant is
Disabled; (iii) the occurrence of an Unforeseeable Emergency; (iv) to the extent
provided by the Secretary of Treasury and provided that the Plan is not
continued as described in Section 8.10, a change in the ownership or effective
control of the Employer or in the ownership of a substantial portion of the
assets of the Employer; or (v) the Participant’s separation from service as
determined by the Secretary of Treasury. For purposes of the preceding
distributable event (v), in the case of a “key employee” [as defined in Code
Section 416(i)] of the Employer, distributions may not be made earlier than six
(6) months after the date of separation from service. For purposes of the
preceding distributable event (iii), as determined under Treasury regulations,
the amounts distributed with respect to an emergency may not exceed the amounts
necessary to satisfy such emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship to the Participant).

5.2 Methods of Payment. A Participant’s Individual Account shall be distributed
in cash only to the Participant, or to his designated beneficiary in the event
of his death, in one of the following methods effectively elected by the
Participant in his Benefit Election Form as described in (c) below:

(a) A single lump sum; or



  (b)   Annual installments payable over a period of anywhere from two (2) to
ten (10) years, as selected by the Participant.



  (c)   A Participant’s election of the form in which his benefits hereunder
shall be distributed must be made by delivering a Benefit Election Form to the
Committee at the time of his or her initial compensation or bonus deferral
election under the Plan. If the Participant does not elect a form of
distribution, or such election is not properly made, the Participant’s
Individual Account balance shall be paid in the form of single lump sum.



  (d)   Except as otherwise provided in Section 5.5, a Benefit Election Form is
irrevocable once Plan benefits are paid or commence to be paid. Prior thereto a
Benefit Election Form is revocable by the Participant and may be superseded by
delivering a new Benefit Election Form to the Committee; provided, however,
that: (i) any subsequent Benefit Election Form may not take effect until at
least twelve (12) months after the date on which the election is made; (ii) in
the case of a subsequent election related to the Participant’s separation from
service or a change in the ownership or effective control of the Employer or in
the ownership of a substantial portion of the Employer’s assets, the first
payment with respect to which such election is made must be deferred for a
period of not less than five (5) years from the date such payment would
otherwise have been made; and (iii) no subsequent Benefit Election Form may be
made less than twelve (12) months prior to the date of the first regularly
scheduled payment under the Plan.



  (e)   A Benefit Election Form must be fully completed, dated, signed by the
Participant and timely delivered to the Committee, or to any individual
designated by the Committee to receive such forms on its behalf, in order to be
of full force and effect. Any such form which is incomplete, undated, unsigned
or untimely delivered shall be of no force or effect.



  (f)   In the event a Participant elects an annual installment method, the
initial annual installment amount will be the Individual Account balance,
determined as of the end of the preceding Plan Year, otherwise payable in a
single sum multiplied by a fraction, the numerator of which is one (1) and the
denominator of which is the number of years, two (2) through ten (10), over
which the installments shall be paid, as selected by the Participant. Subsequent
annual installments will also be a fraction of the unpaid Individual Account
balance determined as of the end of the preceding Plan Year, the numerator of
which is always one (1) but the denominator of which is the denominator used in
calculating the previous installment minus one (1). For example, if the
Participant elects an installment payment of his account over a three (3) year
period, the initial installment will be one-third (1/3) of the single sum
account balance, the second installment will be one-half (1/2) of the remaining
account balance and the third and final installment will be the entirety (1/1)
of the remaining account balance.

5.3 Beneficiary Designation. A Participant may designate one or more primary or
contingent beneficiaries for the receipt of any death benefit payable on his
behalf from the Plan. Such designation must be in writing on a Beneficiary
Designation Form prepared by the Committee for this purpose. To be effective a
Beneficiary Designated Form must be fully completed, dated, signed by the
Participant and delivered to the Committee prior to the date of the
Participant’s death. Any such form which is incomplete, undated, unsigned by the
Participant or untimely delivered to the Committee shall be of no force or
effect. If the Participant fails to designate a beneficiary, or if such
designation shall for any reason be illegal or ineffective, or if no designated
beneficiary survives the Participant, his benefits under the Plan shall be paid:
(i) to his surviving spouse; (ii) if there is no surviving spouse, to his
descendants (including legally adopted children or their descendants) per
stirpes; (iii) if there is neither a surviving spouse nor surviving descendants,
to the duly appointed and qualified executor or other personal representative of
the Participant to be distributed in accordance with the Participant’s will or
applicable intestacy law; or (iv) in the event that there shall be no such
representative duly appointed and qualified within thirty (30) days after the
date of death, would be entitled to share in the distribution of the
Participant’s estate under the provisions of the applicable statute then in
force governing the descent of intestate property, in the proportions specified
in such statute. The Committee may determine the identity of the distributees,
and in so doing may act and rely upon any information it may deem reliable upon
reasonable inquiry, and upon any affidavit, certificate, or other paper believed
by it to be genuine, and upon any evidence believed by it to be sufficient.

5.4 Suspension of Distributions on Insolvency of Employer. The Employer shall
cease the payments of benefits to Participants and their beneficiaries if the
Employer is Insolvent. For purposes of the Plan, the Employer shall be
considered “Insolvent” if:

(i) it is unable to pay its debts as they become due; or



  (ii)   it is subject to a pending proceeding as a debtor under the United
States Bankruptcy Code.

During such period, the Employer shall hold the assets of the Plan, if any, for
the benefit of the Employer’s general creditors. Nothing in this Plan shall in
any way diminish any rights of Participants and their designated beneficiaries
as general creditors of the Employer with respect to benefits due under the Plan
or otherwise. The Employer shall resume the payment of benefits to Participants
or their beneficiaries in accordance with the preceding provisions of this
Article V upon the termination of its Insolvency. Provided there are sufficient
assets, if the Employer discontinues the payment of benefits pursuant to this
Section 5.4 and subsequently resumes such payments, the first payment following
such discontinuance shall include the aggregate amount of all payments due to
Participants or their beneficiaries under the terms of the Plan for the period
of such discontinuance.

5.5 Suspension of Installment Distributions Upon Reinstatement. If a former
salaried executive Employee of the Employer who is receiving annual installments
pursuant to Section 5.2(b) is re-employed as a salaried executive Employee of
the Employer and designated by the Committee as an eligible Participant in the
Plan pursuant to Article II upon such re-employment, then the distribution of
the remaining unpaid installments as of such reinstatement shall be suspended.
Such unpaid installments shall not thereafter be distributed until such
Participant incurs another distributable event, as described in Section 5.1,
subsequent to such reinstatement. Upon the occurrence of such subsequent
distributable event the unpaid installments shall be distributed in accordance
with the provisions of this Article V in effect as of, and based on the
Participant’s Benefit Election Form for, such subsequent distributable event.

ARTICLE VI

PLAN ADMINISTRATION

6.1 Appointment of the Committee. The Compensation Committee of the Board, or a
duly authorized officer of the Employer empowered by the Committee to act on its
behalf, shall be responsible for administering the Plan, and the Committee shall
be charged with the full power and the responsibility for administering the Plan
in all its details.

6.2 Powers and Responsibilities of the Committee.



  (a)   The Committee shall have all powers necessary administer the Plan,
including the power to construe and interpret the Plan documents; to decide all
questions relating to an individual’s eligibility to participate in the Plan; to
determine the amount, manner and timing of any distribution of benefits or
withdrawal under the Plan; to resolve any claim for benefits in accordance with
Section 6.4, and to appoint or employ advisors, including legal counsel, to
render advice with respect to any of the Committee’s responsibilities under the
Plan. Any construction, interpretation, or application of the Plan by the
Committee shall be final, conclusive and binding. All actions by the Committee
shall be taken pursuant to uniform standards applied to all persons similarly
situated.



  (b)   Records and Reports. The Committee shall be responsible for maintaining
sufficient records to determine each Participant’s eligibility to participate in
the Plan, and the Compensation of each Participant for purposes of determining
the amount of contributions that may be made by or on behalf of the Participant
under the Plan.



  (c)   Rules and Decisions. The Committee may adopt such rules as it deems
necessary, desirable, or appropriate in the administration of the Plan. All
rules and decisions of the Committee shall be applied uniformly and consistently
to all Participants in similar circumstances. When making a determination or
calculation, the Committee shall be entitled to rely upon information furnished
by a Participant or beneficiary, the Employer or the legal counsel of the
Employer.



  (d)   Application and Forms for Benefits. The Committee may require a
Participant or beneficiary to complete and file with it an application for a
benefit, and to furnish all pertinent information requested by it. The Committee
may rely upon all such information so furnished to it, including the
Participant’s or beneficiary’s current mailing address.



  (e)   Delegation. The Committee may authorize one or more officers of the
Employer to perform administrative responsibilities on its behalf under the
Plan. Any such duly authorized officer shall have all powers necessary to carry
out the administrative duties delegated to such officer by the Committee.

6.3 Liabilities. The individual members of the Committee shall be indemnified
and held harmless by the Employer with respect to any alleged breach of
responsibilities performed or to be performed hereunder.

6.4 Claims and Review Procedure.



  (a)   Procedures Governing Benefit Claims. A “Benefit Claim” means a request
for a Plan benefit or benefits, made by a Claimant or by an authorized
representative of a Claimant, which complies with the Plan’s procedures for
making benefit claims. “Claimant” means a Participant, a surviving spouse of a
Participant, a Beneficiary, or an Alternate Payee, who is claiming entitlement
to the payment of any benefit under the Plan.



  (b)   Notification of Benefit Determinations. The Committee will notify a
Claimant, in accordance with subsection (c) below, of the Plan’s benefit
determination within a reasonable period of time after the termination of a
Participant’s employment or after the Committee’s receipt of a Benefit Claim,
but not later than 90 days (45 days in the case of a Disability Claim) after
receipt of the Benefit Claim by the Committee. If special circumstances require
an extension of time for processing the Benefit Claim, the Committee will notify
the Claimant of the extension prior to the termination of the initial period
described above. The notice will indicate the special circumstances requiring
the extension of time and the date by which the Plan expects to make the benefit
determination. In no event will the extension exceed a period of 90 days from
the end of the initial period.

In the case of a Disability Claim, the extension period will not exceed 30 days,
unless prior to the end of first 30-day extension period, the Committee
determines that, due to matters beyond its control, a decision cannot be
rendered within the extension period, in which case the period for making the
determination may be extended for an additional 30 days. Every Disability Claim
notice will specifically explain the standards on which entitlement to a benefit
is based, the unresolved issues that prevent a decision on the claim, the
additional information needed to resolve those issues and the Claimant’s right
to provide the specified information within 45 days. If the extension is in
effect due to the Claimant’s failure to submit information necessary to decide a
Disability Claim, the period for making the benefit determination will be tolled
from the date on which the notice of the extension is sent to the Claimant until
the date on which the Claimant responds to the request for information. The term
“Disability Claim” means a request for a Plan benefit made by a Claimant due to
the purported Disability of a Plan Participant.



  (c)   Manner and Content of Notification of Benefit Determinations. All
notices given by the Committee under the Plan will be given to a Claimant, or to
his authorized representative, in a manner that satisfies the standards of 29
CFR 2520.104b-1(b) as appropriate with respect to the particular material
required to be furnished or made available to that individual. The Committee may
provide a Claimant with either a written or an electronic notice of the Plan’s
benefit determination. Any electronic notification will comply with the
standards imposed by 29 CFR 2520.104b-1(c)(1)(i), (iii) and (iv). In the case of
an Adverse Benefit Determination, the notice will set forth, in a manner
calculated to be understood by the Claimant:

(i) The specific reasons for the adverse determination;

(ii) Reference to the specific Plan provisions (including any internal rules,
guidelines, protocols, criteria, etc.) on which the determination is based;

(iii) A description of any additional material or information necessary for the
Claimant to complete the claim and an explanation of why such material or
information is necessary;

(iv) For a Disability Claim, the identification of any medical or vocational
experts whose advice was obtained on behalf of the Plan in connection with
Claimant’s Adverse Benefit Determination, without regard to whether the advice
was relied upon; and

(v) A description of the Plan’s review procedures and the time limits applicable
to such procedures.



  (d)   Appeal of Adverse Benefit Determinations. A Claimant who receives an
Adverse Benefit Determination and desires a review of that determination must
file, or his authorized representative must file on his behalf, a written
request for a review of the Adverse Benefit Determination, not later than
60 days (180 days for a Disability Claim) after receiving the determination.

The written request for a review must be filed with the Committee. Upon
receiving the written request for review, the Committee will advise the
Claimant, or his authorized representative, in writing that:

(i) The Claimant, or his authorized representative, may submit written comments,
documents, records, and any other information relating to the claim for
benefits; and

(ii) The Claimant will be provided, upon request of the Claimant or his
authorized representative, reasonable access to, and copies of, all documents,
records, and other information relevant to the Claimant’s Benefit Claim, without
regard to whether those documents, records, and information were considered or
relied upon in making the Adverse Benefit Determination that is the subject of
the appeal.



  (e)   Benefit Determination on Review. All appeals by a Claimant of an Adverse
Benefit Determination will receive a full and fair review by an appropriate
named fiduciary of the Plan. In the case of a Disability Claim, the named
fiduciary will not be: (i) the party who made the Adverse Benefit Determination
that is the subject of the appeal, nor (ii) the subordinate of that party. In
performing this review for a Disability Claim, the named fiduciary will take
into account all comments, documents, records, and other information submitted
by the Claimant (or the Claimant’s authorized representative) relating to the
claim, without regard to whether the information was submitted or considered in
the initial benefit determination, and will not afford deference to the initial
Adverse Benefit Determination. For a Disability Claim, the named fiduciary will
consult with a healthcare professional who has appropriate training and
experience in the field of medicine involved in the medical judgment and who was
not consulted in connection with the Adverse Benefit Determination and who is
not the subordinate of such an individual if the named fiduciary believes that
such a consultation is necessary to properly complete the review process.



  (f)   Notification of Benefit Determination on Review. The Committee will
notify a Claimant, in accordance with subsection (g) below, of the Plan’s
benefit determination on review within a reasonable period of time, but not
later than 60 days (45 in the case of a Disability Claim) after the Plan’s
receipt of the Claimant’s request for review of an Adverse Benefit
Determination. If, however, special circumstances require an extension of time
for processing the review by the named fiduciary, the Claimant will be notified,
prior to the termination of the initial 60 (or 45) day period, of the special
circumstances requiring the extension and the date by which the Plan expects to
render the Plan’s benefit determination on review, which will not be later than
120 days (90 days in the case of a Disability Claim) after receipt of a request
for review. Provided, however, in the case of a Plan with a Committee or other
group designated as the appropriate named fiduciary that holds regularly
scheduled meetings at least quarterly, the time limit of this subsection will be
modified in accordance with 29 CFR 2560.503-1(i)(1)(ii) or 29 CFR
2560.503-1(i)(3)(ii), whichever is applicable.

If the extension period is in effect for a Disability Claim but the extension is
due to the Claimant’s failure to submit information necessary to decide a claim,
the period for making the benefit determination on review will be tolled from
the date on which notification of the extension is sent to the Claimant until
the date on which the Claimant responds to the request for additional
information.



  (g)   Manner and Content of Notification of Benefit Determination on Review.
The Committee will provide a Claimant with notification of its benefit
determination on review in a method described in subsection (c) above.

In the case of an Adverse Benefit Determination on review, the notification must
set forth, in a manner calculated to be understood by the Claimant:



  (a)   The specific reasons for the adverse determination on review;



  (b)   Reference to the specific Plan provisions (including any internal rules,
guidelines, protocols, criteria, etc.) on which the benefit determination on
review is based;



  (c)   A statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to the Claimant’s Benefit Claim, without regard to
whether those records were considered or relied upon in making the Adverse
Benefit Determination on review, including any reports, and the identities, of
any experts whose advice was obtained.



  (h)   Court Action. No Participant or beneficiary shall have the right to seek
judicial review of a denial of benefits, or to bring any action in any court to
enforce a claim for benefits, prior to filing a claim for benefits and
exhausting his rights to review under this Section 6.4.

ARTICLE VII

AMENDMENT AND TERMINATION OF THE PLAN

7.1 Amendment of the Plan. The Employer shall have the right at any time by
action of the Board to modify, alter or amend the Plan in whole or in part.

7.2 Termination of the Plan. The Employer reserves the right at any time by
action of the Board to terminate the Plan by resolution of the Board or to
reduce or cease future contributions under the Plan at any time.

ARTICLE VIII

MISCELLANEOUS

8.1 Governing Law. The Plan shall be construed, regulated and administered
according to the laws of the State of Indiana, except in those areas preempted
by the laws of the United States of America in which case such laws will
control.

8.2 Headings and Gender. The headings and subheadings in the Plan have been
inserted for convenience of reference only and shall not affect the construction
of the provisions hereof. In any necessary construction the masculine shall
include the feminine and the singular the plural, and vice versa.

8.3 Participant’s Rights; Acquittance. No Participant shall have any right or
interest in or to the Employer’s assets other than as specifically provided
herein.

8.4 Spendthrift Clause. No benefit or interest available hereunder will be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment or garnishment by creditors of the Participant
or the Participant’s designated beneficiary, either voluntarily or
involuntarily.

8.5 Counterparts. This Plan may be executed in any number of counterparts, each
of which shall constitute but one and the same instrument and may be
sufficiently evidenced by any one counterpart.

8.6 No Enlargement of Employment Rights. Nothing contained in the Plan shall be
construed as a contract of employment between the Employer and any person, nor
shall the Plan be deemed to give any person the rights to be retained in the
employ of the Employer or limit the right of the Employer to employ or discharge
any person with or without cause, or to discipline any Employee.

8.7 No Guarantee. Neither the Committee nor the Employer in any way guarantees
the amounts credited under the Plan from loss or depreciation, nor the payment
of any money or other assets which may be or become due to any person from the
Plan. No Participant shall have any recourse against the Employer or the
Committee if the Employer’s assets are insufficient to provide benefits under
the Plan.

8.8 Limitations on Liability. Notwithstanding any of the preceding provisions of
the Plan, none of the Employer, the Committee and each individual acting as an
employee or agent of any of them shall be liable to any Participant, Employee or
beneficiary for any claim, loss, liability or expense incurred in connection
with the Plan, except when the same shall have been judicially determined to be
due to the gross negligence or willful misconduct of such person.

8.9 Incapacity of Participant or Beneficiary. If any person entitled to receive
a distribution under the Plan is physically or mentally incapable of personally
receiving and giving a valid receipt for any payment due (unless prior claim
therefor shall have been made by a duly qualified guardian or other legal
representative), then, unless and until claim therefor shall have been made by a
duly appointed guardian or other legal representative of such person, the
Employer may provide for such payment or any part thereof to be made to any
other person or institution then contributing toward or providing for the care
and maintenance of such person. Any such payment shall be a payment for the
account of such person and a complete discharge of any liability of the Employer
and the Plan therefor.

8.10 Corporate Successors. The Plan shall not be automatically terminated by a
transfer or sale of assets of the Employer or by the merger or consolidation of
the Employer into or with any other corporation or other entity (“Transaction”),
but the Plan shall be continued after the Transaction only if and to the extent
that the transferee, purchaser or successor entity agrees to continue the Plan.
In the event that such transferee, purchaser or successor entity sponsors a
non-qualified deferred compensation plan for its executive employees the
Individual Account balances under this Plan may as part of the Transaction be
transferred to such other plan, and the payment of the benefit liabilities of
this Plan may be transferred to such other plan and become liabilities of such
transferee, purchaser or successor entity, as set forth in the definitive
agreement entered into by the Employer in connection with the Transaction.

3

SIGNATURES

IN WITNESS WHEREOF, the Employer has caused this 2005 Executive Deferred
Compensation Plan to be executed by its duly authorized officers this 10th day
of December, 2004, but effective as of January 1, 2005.

OLD NATIONAL BANCORP

By: /s/ Allen R. Mounts

ATTEST:

By: /s/ G. Michael Ledbetter



4